DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-20 are pending in the instant application.  No claims have been added. Claims 5 and 13 have been cancelled. Claims 8 and 16 have been amended.  The rejection of the pending claims is hereby  withdrawn. Pending claims 1-4, 6-12, and 14-20 are found to be in condition for allowance.


Response to Arguments
Applicant’s arguments and amendments as filed 08/10/2022, with respect to the 35 U.S.C. 112 second paragraph rejections have been fully considered and are persuasive.  The 35 U.S.C. 112 second paragraph rejections have been withdrawn. 




Terminal Disclaimer
The terminal disclaimer filed on 08/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent Number 10,922,778  has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Examiner’s Statement of Reasons for Allowance
 Regarding the novelty of claims 1-4, 6-12, and 14-20, the prior art does not teach in the context of the systems and methods for determining an ETA for a service request, that multiple ETA models are generated by a machine learning process which trains models based on clustered historical routes, and wherein when a service request is received, the proper model is selected from these models by using a decision tree model to parse through the ETA models based on trip distance, starting time, and staring location. Such a decision tree model which selects the proper ETA model for the service request based on these factors (in the context of the systems and methods recited) is novel and non-obvious over the prior art. 



	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687